 
 
I 
108th CONGRESS
2d Session
H. R. 5152 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004 
Mr. Norwood introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense to take such actions as are necessary to change the reimbursement rates and cost sharing requirements under the TRICARE program to be the same as, or as similar as possible to, the reimbursement rates and cost sharing requirements under the Blue Cross/Blue Shield Standard Plan provided under the Federal Employee Health Benefit program under chapter 89 of title 5, United States Code. 
 
 
1.Requirement for TRICARE program to have reimbursement rules and cost sharing requirements equivalent to Blue Cross/Blue Shield Standard Plan 
(a)RequirementThe Secretary of Defense shall take such actions as are necessary to change the reimbursement rules and cost sharing requirements under the TRICARE program to be the same as, or as similar as possible to, the reimbursement rules and cost sharing requirements under the Blue Cross/Blue Shield Standard Plan provided under the Federal Employee Health Benefit program under chapter 89 of title 5, United States Code. 
(b)DefinitionIn this section, the term TRICARE program has the meaning provided under section 1072(7) of title 10, United States Code. 
(c)ImplementationThe Secretary of Defense shall implement the requirement under subsection (a) not later than October 1, 2005.  
 
